Citation Nr: 0001137	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-20 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel




INTRODUCTION

The appellant had active duty from October 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
St. Louis, Missouri (RO), which denied service connection for 
post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  In an unappealed decision, dated in June 1986, the RO 
denied a claim by the appellant for entitlement to service 
connection for bipolar disorder and PTSD.

2.  The evidence received since the RO's June 1986 decision 
with regard to PTSD is new, is not cumulative of other 
evidence of record, and is probative of the issue at hand.

3.  Several VA and non-VA physicians have stated that the 
veteran has PTSD that is attributable to an incident that 
occurred during active duty.


CONCLUSIONS OF LAW

1.  The RO's June 1986 decision, denying a claim of 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has been received since the 
RO's June 1986 decision denying the appellant's claim for 
PTSD, and the claim for PTSD, is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  PTSD was incurred as a result of the veteran's active 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in a June 1986 
decision, the RO denied a claim of entitlement to service 
connection for, inter alia, PTSD.  A review of that 
determination reveals that the RO found that the claim was 
essentially not well grounded as there was no competent 
evidence of PTSD.  There was no appeal, and the RO's June 
1996 decision became final.  See 38 U.S.C.A. § 7105(b).  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108.  

In July 1997, the veteran filed an application to reopen his 
claim for PTSD.  In December 1997, the RO apparently reopened 
the veteran's claim and denied it on the merits.  However, 
despite the RO's denial of this claim on the merits, the 
Board must consider whether new and material evidence has 
been submitted.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996). 

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for PTSD.  When a claimant seeks to reopen a claim based upon 
additional evidence, VA must perform a three-step analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  
First, VA must determine whether the evidence is new and 
material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  See Elkins v. 
West, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the RO's June 1986 decision.

In this case, the Board notes that in June 1986, the Board 
denied the veteran's claim after finding that the veteran had 
not presented competent evidence showing that he had PTSD.  A 
review of the evidence of record at the time of the RO's 
decision shows that there was no competent evidence of PTSD.  
However, evidence received since the RO's June 1986 decision 
includes reports from the Forrest Family Institute, dated in 
March 1997, a VA PTSD examination report, dated in October 
1997, several reports from Mary C. Stone, M.A., L.P.C., dated 
between 1997 and 1999, and an opinion from a VA physician 
dated in November 1999.  These reports all contain diagnoses 
of PTSD, and indicate that the veteran's PTSD is related to 
an assault during service.   

Based on the foregoing, the Board finds that as this evidence 
was not of record at the time of the RO's June 1986 decision, 
and as this evidence contains competent opinions showing 
PTSD, and that such PTSD is related to the veteran's service, 
this evidence is not cumulative, and is "new" within the 
meaning of Elkins, supra.  The Board further finds that as 
there was no competent evidence showing that the veteran had 
PTSD that was related to his service at the time of the RO's 
June 1986 decision, this evidence is probative of the issue 
at hand, and is material.  Accordingly, the Board affirms the 
RO's implicit finding that new and material evidence has been 
submitted.  The claim for PTSD is therefore reopened, and the 
Board proceeds with its review of the evidence on a de novo 
basis. 


II.  Service Connection

As competent evidence of a diagnosis of PTSD, and a nexus to 
active duty, has been presented, the appellant's claim for 
PTSD is well grounded within the meaning of 38 U.S.C.A. § 
5107(a)(West 1991).  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a). 

The veteran asserts that he has PTSD as a result of his 
service in Vietnam.  Specifically, he alleges that he has 
PTSD after he was assaulted by a black man while washing his 
hands at Tan Son Nhut Air Force Base in November 1969.  He 
states that he was struck a second time by another black man 
shortly thereafter, while being held by two air policeman, 
and that he began hearing threatening voices immediately 
after the incident.  He has also claimed two other stressors: 
1) at an unspecified time while in Vietnam, he was working on 
an airplane when an air raid siren went off, leaving him 
alone up on the plane, at which point he became so scared 
that he lost control of his bowels; and 2) being exposed to 
hostile fire at Phu Cat, Vietnam, to include seeing a 
sergeant wounded in the hand.

The veteran's service medical records include a report, dated 
in November 1969, which indicates that the veteran received a 
contusion to the left orbital region of his face, and a 
laceration of the skin of his face, with no artery or nerve 
involvement, after he was attacked by two other persons in 
the open mess at the Tan Son Nhut Airbase.  The veteran's 
separation examination report, dated in June 1970, shows that 
his psychiatric system was clinically evaluated as normal, 
and the accompanying report of medical history shows that he 
did not self-report any psychiatric problems.  

The Board finds that the evidence establishes that during the 
veteran's period of service in Vietnam, in November 1969, he 
was assaulted by two men.  His account of the events which 
took place at that time is supported by his service medical 
records, and is otherwise uncontradicted by any other 
evidence.  To the extent that he asserts that he was 
assaulted in November 1969, his statements regarding this 
claimed stressor must therefore be accepted.  The Board notes 
that in view of the favorable disposition of the veteran's 
claim, the question of verification of the veteran's other 
claimed stressors is moot and will not be discussed.

A review of the post-service medical evidence shows that the 
earliest record of treatment for psychiatric symptoms is 
found in records from Dr. Duff, dated in 1981, which contain 
diagnoses that included mild depression with associated 
irritable colon.

A VA psychiatric examination report, dated in May 1986, 
contains a diagnosis of bipolar affective disorder, and notes 
past psychotic behavior.

A VA outpatient treatment report dated in October 1989, notes 
bipolar disorder and manic-depressive disorder.  The veteran 
reported that he had been diagnosed about 11/2 years 
previously.  The final impression was bipolar disorder.  

The claims file contains three VA hospital reports, dated in 
May 1994, September 1994, and October 1994, respectively, 
which show that the veteran was hospitalized for psychiatric 
symptoms on three occasions.  The diagnoses included bipolar 
disorder, obsessive compulsive disorder, major depression 
with psychotic features, and schizophrenia.
 
A report from the Forrest Family Institute (FFI), dated in 
March 1997, contains Axis I diagnoses of PTSD, major 
depression, and adjustment disorder as well as a notation of 
a schizotypal personality disorder.

A VA PTSD examination report, dated in October 1997, contains 
Axis I diagnoses of PTSD and bipolar disorder.

The claims file includes several reports from Mary C. Stone, 
M.A., L.P.C., dated between 1997 and 1999, in which she 
states that the veteran has PTSD related to an assault during 
service.

Finally, pursuant to a request by the Board in August 1999, 
an opinion on the veteran's claim was obtained from a VA 
physician.  Specifically, in response to the Board's request, 
a report was obtained dated in November 1999.  A review of 
this report shows that the VA physician diagnosed the veteran 
with PTSD, and that he indicated that the veteran's PTSD is 
related to an assault during service.   

The record establishes that the veteran was assaulted by two 
men while stationed in Vietnam in November 1969, and the 
claims file contains the opinions from two VA psychiatric 
examiners who have given the veteran a PTSD diagnosis based 
on his reports of being assaulted during his service in 
Vietnam.  In particular, the most recent November 1999 
opinion was based on a review of the C-file, and contains a 
lengthy rationalized explanation which discusses the criteria 
for PTSD.  The VA physician also discussed the veteran's 
medical history and ruled out several competing diagnoses 
which had previously been assigned.  He also explained that 
the veteran has PTSD that is coexistent with bipolar 
disorder.  In addition to the most recent opinion, the claims 
file contains the opinions of two private health care 
providers, Mary Stone and a psychologist at FFI, who have 
also given the veteran a PTSD diagnosis based on his reports 
of being assaulted during his service in Vietnam.  Therefore, 
although the veteran's first record of psychiatric treatment 
is dated in 1981, approximately 11 years after separation 
from service, and although he has been given a number of 
competing diagnosis other than PTSD, the Board concludes that 
the relevant evidence is in relative equipoise as to the 
question of whether the veteran has PTSD related to his 
service.  Under these circumstances, and applying the 
benefit-of-the-doubt doctrine, see 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Board finds 
that the evidence supports the conclusion that the veteran's 
PTSD is causally linked to service.  Accordingly, service 
connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

